OPINION
PER CURIAM.
The trial court rendered judgment on February 25, 1991, placing appellant on deferred adjudication probation for a period of six months.. No motion to revoke probation was filed before the expiration of this period in August 1991. Even so, the trial court purported to begin appellant’s period of probation anew following a hearing on October 8, 1992. A third hearing was held on December 10, 1992. Although the trial court indicated there was a motion to revoke probation, there is no such motion of record. At a fourth hearing in January 1993 the trial court again made reference to a motion to revoke probation, but no such motion was filed. On June 24, 1993, the trial court purported to extend appellant’s probation for an additional six months. On February 22, 1995, the trial court purported to revoke appellant’s probation, adjudicate his guilt, and sentence him to 90 days confinement. Appellant raises three points of error contending that the trial court lacked jurisdiction on February 22, 1995, to revoke his probation and adjudicate his guilt. We agree.
The State has conceded error: “[T]he State is unable to find support for the trial court’s jurisdiction to continue past August 25, 1991. Since no motion to enter adjudication had been filed prior to that date, the trial court lost jurisdiction over the Appellant.”
The judgment of the trial court dated February 22, 1995, is vacated.